Citation Nr: 9920924	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from January 1968 to July 
1970.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland.  However, the claims 
file reveals that during the course of the current appeal, 
the veteran has resided in numerous West Coast locations from 
Oregon all the way down the California coast.

The veteran provided testimony at a hearing held at the RO 
before a Hearing Officer in May 1996, of which a transcript 
is of record.

The Board remanded the case in August 1997.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the prior Board remand, documents in the file 
reflect that the veteran was previously scheduled to 
participate in VA Vocational Rehabilitation and Education 
(VR&E) efforts.  However, as a result of the recent remand, 
the RO has specifically clarified for the record that he is 
not currently involved in VR&E and a VA VR&E file is not 
available.

The Board's remand also sought to clarify the status of the 
veteran's pending claim for Social Security (SSA) benefits.  
SSA has since responded that his claim has been denied and no 
associated records are available.

The record shows that the veteran was hospitalized at Palo 
Alto VA Medical Center (VAMC) from extending from March to 
August 1995 at which time an interim summary showed his Axis 
I diagnoses were PTSD, "simple phobia", and poly-substance 
abuse, in remission; Axis II diagnosis was mixed personality 
disorder with borderline antisocial features; and Axis IV was 
severe, with a Global Assessment of Functioning (GAF) of 48.  

In the meantime, on VA examination at Menlo Park VAMC in July 
1995, the veteran reported that he had never been 
hospitalized for psychiatric reasons.  He had a history of 
substance abuse for which he had been treated for awhile at 
the VA facility in Chico, but after testing "dirty" he had 
been asked to leave that program.  He thereafter returned to 
the program, and stated that when he finished, he intended to 
go the White City Domiciliary in Oregon to continue his 
chemical dependency and PTSD treatment.  On examination, the 
veteran said that he had been told that he had a bipolar 
disorder but that could not be confirmed by the clinical 
evidence at hand.  The examiner diagnosed PTSD and chronic 
substance abuse now in remission.

The final summary report of the March to August 1995 
hospitalization at VAMC Palo Alto showed Axis I diagnoses 
were: PTSD, adult attention deficit (ADD) hyperactivity 
disorder, major depression recurrent in partial remission, 
alcohol dependence in partial remission; Axis II was mixed 
personality disorder; Axis IV was severe; and his GAF was 45.



A General Services Administration (GSA) Form 544 dated in 
October 1995 was received from the North Valley Veteran's 
Center in Chico to the effect that the veteran's symptoms had 
started in 1979 and included "serious impairment in social 
and occupational functions, suicidal ideation, daily 
intrusive thoughts, hypervigilance, self-medicating through 
substance abuse, rages of temper, exaggerated startle 
response, depression, isolation, problems with authority and 
nightmares.  Diagnosis was PTSD and his GAF was 44.  He had 
been attending group and individual therapy sessions there 
since March 1994, and had completed the Menlo Park inpatient 
program and continued in therapy.  It was opined that his 
symptomatology seemed to appear to negate employment 
considerations for an indefinite period dependent upon 
significant improvement in symptom coping.

The veteran submitted a VA Form 21-8940 reflecting a series 
of primarily seasonal laborer employment opportunities 
(ranging from cleaning water supply to air conditioning, set-
up and lay-out at a Convention Center and making and 
repairing of pool tables).  He stated that he had not worked 
since 1988.

At the hearing in May 1996, the veteran further described his 
service experiences and post-service symptoms at great 
length.  Tr. at 1-12.  

Certain outpatient treatment records are in the file 
particularly from 1995-1996 but including early after which 
the veteran reportedly also continued his care at Chico.  

With regard to the necessity for undergoing further 
examination, or determining where records may be to reflect 
his current mental health status, it is noted that in the 
Fall of 1996, after some difficulty in reaching him as 
described in the remand, in November 1996, another VA Form 
119 was entered into the file showing that there had been 
conversation with the veteran at the time concerning problems 
with check deposits.  He was described as being very stressed 
at the time, and eventually hanged up.  The following day he 
was somewhat calmer.

He had reportedly been scheduled for an examination at that 
time.  However, it is not shown by what manner he was 
informed thereof, or that the veteran was ever notified of 
his failure to report for the examination, or that he was 
requested to appear for another at that time.  In fact, it 
remained unclear whether he has, in fact, gone to Oregon for 
the program which he previously mentioned on several 
occasions, or whether he continued his care at Chico, Menlo 
Park, Sacramento, Palo Alto or elsewhere.

Thus, it becomes important to note that while the case was 
before the Board in 1997, a small packet of clinical records 
subsequently obtained confirm that in April and again in July 
1997, the veteran presented himself at a VA facility for 
care, specifically seeking to start the PTSD program.  

One particularly insightful report is of record from the VA 
(Pleasant Hill) facility dated in mid-August 1997.  The 
veteran had presented himself at the Mental Hygiene Clinic 
requesting treatment.  He was said to have been diagnosed 
with PTSD at Menlo Park in 1995 at which time he had been 
placed on Depakote with good success in leveling his mood and 
controlling his anger.  

It further reported that he had

lived in the mountains east of Oroville 
since then and has had little contact 
w/others; supports himself as a hard rock 
miner on the mining claim he lives on; 
lives w/ [girl friend] of past year and 
she urged him to come in and restart his 
(D)epakote; has a good relationship [w/ a 
named individual] at the Chico Vet Center 
who he plans to contact again for 
counseling; feels that Menlo Park PTSD 
program helped him and that if it were 
not for this program he would be dead or 
in prison; describes his current problems 
as 'being as tight as a drum'.  

Gives hx of ADD as a child and as an 
adult (carries this diagnosis from Menlo 
Park); was a methamphetamine abuser for 
years and states that it allowed him to 
'focus on one thing at a time'; has not 
used since June 10, 1997; states that he 
is not going to continue using; drinks 
moderately...no other drug use.

The veteran was initially found to have PTSD with a history 
of alcohol and amphetamine abuse.  Laboratory studies were 
done for preliminary testing, and he was scheduled to report 
to Dr. Zatzick on September 12, 1997 for restart of his 
medication.  A case manager was assigned and he was placed in 
the initial treatment regimen category of "level 4".  Further 
records are not in the file.

This and other incidental clinical notations are entirely 
consistent with other documents in the file which seem to 
reflect the nature of the veteran's ongoing stressful 
existence when contacted by the "outside" world which 
includes VA and that he has basically fled to security in 
isolationism.  

Since the remand action by the Board, the RO reported that 
the veteran had been rescheduled for a VA psychiatric 
examination for which he failed to report.  

Under pertinent regulations, Congress has made it clear 
(i.e., under 38 C.F.R. § 3.158, etc.) that a veteran must 
appear for an official VA examination (or suitable 
substitute) for the purpose of reevaluating his claim.

However, the system is not without some flexibility in 
obtaining the necessary documentation.  And if a veteran is 
particularly disabled in a way which makes communications 
with him or her difficult, this is one of many things to be 
taken into consideration.

Furthermore, in such a case and under such circumstances, 
procedural guidelines must be scrupulously followed at all 
levels.

In this case, while the veteran may well have been sent 
notification of another examination having been scheduled, 
unfortunately once again, the RO did not secure any apparent 
written documentation for the file which might support, 
sustain or definitely reflect the manner, date, or any other 
specifics about the attempt to contact him to so inform him 
of the scheduled examination to include address used, or any 
other efforts used to facilitate such contact.  

Thus, notwithstanding any presumptive rules which may relate 
to "standard practice" within the system as to notifications 
of veterans of examinations, etc., the necessary element of 
written proof is lacking.

This becomes particularly important when one recalls that in 
the past, although the veteran had moved from one or another 
prior locations, in certain of these circumstances, various 
friends remained and sometimes were eventually able to reach 
him.  Thus, there may well be a suitable explanation for the 
purported lack of return of written communication as being 
"undeliverable", etc.

In fact, except for the fact that he was seen at a given VA 
facility in April, July and August 1997, and was scheduled to 
be seen again in September 1997, it is unclear where the 
veteran is now located although it appears that in the Fall 
of 1997, he intended to remain in the Chico area.

On the one hand, various regulations and judicial mandates 
state that the duty to assist a veteran is clearly not a one 
way street, and reasonable expectations must be accepted by a 
veteran who should be willing to assist in his own claim 
development.

On the other hand, as in this case, it is unequivocally and 
abundantly clear that special concerns are generated in the 
case of a service-connected psychiatrically (including PTSD) 
impaired veteran with an ongoing GAF which hovers in the 40-
45 range and who has a history of isolationist behavior in 
the mountains of the West Coast.  




This veteran fits the classic pattern of a PTSD-incapacitated 
veteran who has sought isolation as a way of protecting 
himself from others, and vice-versa.  It is noteworthy that 
it was only at the urging of a girlfriend that he appeared at 
the VA facility in August 1997 seeking help, and restoration 
of prior medications that had helped him.  

Under the circumstances, the Board is accordingly of the 
belief that additional effort is mandated in this case.

However, the veteran should be made aware, and in part the 
communication of this remand decision to him will help in 
that regard, that in order for his claim to be reevaluated, 
he must either inform VA of where he has in fact received 
recent care, and provide authorization for a release of those 
records, and/or he must know how imperative it is for him to 
make himself available for a specialized VA examination.  
Otherwise, the claim will have to be decided on the evidence 
now in the file.

In that regard, the veteran should also know that during the 
course of his appeal, the criteria for evaluating PTSD and 
other psychiatric disorders has changed to reflect in part 
the changes in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 3rd 
and 4th editions (DSM-III-R and DSM-IV) respectively.  Under 
various regulatory and judicial guidelines, the veteran is 
entitled to the benefit of those criteria (and concomitantly, 
an examination in association therewith) which are more 
beneficial to him.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the two issues 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The RO should make every effort, with 
the assistance of the veteran's 
representative, friends, care-givers, 
etc., to contact him by written or spoken 
communication.  He should be asked to 
clarify where he has been for care since 
August 1997, and these records should be 
obtained and associated with the claims 
folder.  

In that regard, the records from Chico, 
Mount Pleasant and other Oregon and 
California facilities should be sought in 
order to supplement those records already 
either obtained or sought unsuccessfully 
in the prior remand.  

In tracking down the veteran's 
whereabouts, (since they appear to have 
better rapport with the veteran than 
perhaps others), it may be helpful for 
the RO to contact VA care-givers Dr. 
Zatzick and psychologist Channing, or 
Steve Longorio of the Chico Vet Center 
for helpful information.

Each and every attempt to contact the 
veteran, through whatever means, must be 
clearly and definitely documented in 
writing in documents filed in the claims 
folder.

The secured clinical records should 
include written comments available from 
the ongoing care-givers, and/or those 
associated with various therapy groups, 
as to the veteran's overall mental health 
condition and particularly any 
assessments as to his ability to work as 
impacted by his psychiatric disorder(s).  




2.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the nature and extent of 
severity of his psychiatric disorder(s). 

The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies including 
psychological studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  During 
the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD.  





Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment, and 
should in fact opine as to whether PTSD 
has rendered the veteran unemployable.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of an evaluation 
in excess of 30 percent for PTSD, and a 
total disability rating for compensation 
purposes based on individual 
unemployability.  The RO should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


